 644DECISIONSOF NATIONALLABOR RELATIONS BOARDJohnson Sheet Metal,Inc.andLocal No. 29, SheetMetalWorkersInternationalAssociation,AFL-CIO. Case 17-CA-3664November 19, 1969DECISION AND ORDERBY MEMBERSFANNING, BROWN, AND ZAGORIAOn April 11, 1969, Trial Examiner Marion C.Ladwig issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpracticesinviolationof the National LaborRelations Act, as amended, and recommending thatitceaseand desist therefrom and take certainaffirmativeaction,assetforthintheTrialExaminer's Decision. Thereafter, General Counselfiled exceptions to the Decision and a supportingargument,which were adopted by the ChargingParty, and the Respondent filed exceptions to theDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor RelationsAct,asamended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscase' toathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, with the following modifications.We find, in agreement with the Trial Examiner,that those employees who were on strike on August16,1968,when the economic strike against theRespondent was converted into an unfair laborpractice strike, and who had not been permanentlyreplaced at that date, are entitled to reinstatementupon application, discharging if, and as necessary,persons hired on or after that date. In addition, weshall order that those strikers who-were on strike onAugust 16, and had been permanently replacedbefore that date, be offered, upon application,reinstatementas their former positions becomeavailable,beforehiringnewemployees,inconformitywith the policy laid down inTheLaidlaw Corporation,171NLRB No. 175.''Member Brown, unlike his colleagues, would find merit in the GeneralCounsel's contention that under the circumstances here the strikers areentitled to an offer of reinstatement by the Respondent, rather than beingrequired to make application therefore, and are entitled to backpay fromSeptember 17, 1968 (for those unreplaced as of the date it became anunfair labor practice strike). or the date their jobs became availablethereafter (for replaced economic strikers) It is thus apparent, in his view,thatifthisRespondent had not refused unlawfully to sign themultiemployer contract on September 17, the unreplaced strikers wouldhave returned to work on September 17 when all other, striking employeesof the multiemployer group returned, and the replaced economic strikerswould have applied for reinstatement at that timeWe further find,. in agreement with the TrialExaminer, that the Respondent violated Section8(a)(5) and (1) of the Act by its untimely, withdrawalfrom the multiemployer bargaining without theconsent of the Union after the commencement ofnegotiations for a new contract, and by its refusal toadhere to the new contract thereafter negotiated byGilliland, attorney for the employer group, and theUnion. Accordingly, we shall order the Respondentto remedy its unfair labor practices by givingretroactive effect to all the terms and conditions ofthe September 16, 1968 Hutchinson Contract fromits effective date.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andhereby orders that the Respondent, Johnson SheetMetal, Inc., Hutchinson, Kansas, its officers, agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order,with the following modifications;1.Delete the period at the end of paragraph 2(a)and add the following:"and give retroactive effect thereto from itseffective date."2.Insert the following as paragraph 2(c), andreletterpresentparagraphs (c) and (d) of theRecommended Order as paragraphs (d) and (e):"(c)Offer,upon application, to all employeesparticipating in the strike on August 16, 1968, whohad been permanently replaced before that date,reinstatement to their former or substantially similarpositions, as such positions become available, beforehiring new employees to fill these positions."3.Delete the period at the end of the firstindentedparagraph of the notice and add thefollowing:and give retroactive effect to the terms andconditions of said agreement from its effectivedate.4.Add, as a third indented paragraph of thenotice the following.WEWILLoffer,upon , application,fullreinstatement to our employees who were onstrikeonAugust 16, 1968, and had beenpermanently replaced before then, as their formerorsubstantiallysimilarpositionsbecomeavailable, and before hiring new employees to fillthese positions.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEMARION C LADWIG, Trial Examiner This case wasltriedatHutchinson,Kansas, on February 17, 1969,179NLRB No. 104 JOHNSON SHEET METAL, INC.645pursuant to a charge filed on September 5, 1968,1 byLocalNo.29,SheetMetalWorkers InternationalAssociation,AFL-CIO, herein called the Union, andpursuant to a complaint issued on January 9, 1969. Theprimary issue is whether the Respondent, Johnson SheetMetal, Inc.,' herein called the Company or Johnson,illegallyrefused to bargain by withdrawing from jointnegotiations during a strike, in violation of Section 8(a)(5)and (1) of the National Labor Relations Act, as amendedUpon the entire record,3 including my observation ofthe demeanor of the witnesses, and after due considerationof the briefs filed by the General Counsel and theCompany, I make the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANY AND THE UNIONINVOLVEDThe Company, a Kansas corporation, is engaged incontract sheet metal installation in Hutchinson,Kansas,where it annually receives materials valued in excess of$50,000 directly fromoutside theState.The Companydoes not deny, and I find, that it is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act. TheUnion is a labor organization within the meaning ofSection 2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. AgreementtoNegotiateJointlyUntil 1966, Johnson operatedas a nonunioncontractorinHutchinson. About April of that year, the Union (withheadquarters inWichita) organized all of Johnson's sheetmetal workers. Because of the labor shortage and the lossof journeymen to union contractors, Johnson recognizedtheUnion without an election. Through its attorney,Robert J. Gilliland, Johnson negotiated certain changes inthe Union's Wichita contract (between the Union and theSheet Metal Contractors Association of Greater Wichita).The Johnson agreement was made effective from May I,1966, until April 30, 1968 (the last 2 years of the 3-yearWichita contract).Shortly after the Johnson agreement was signed, theUnion signed a similar agreement with Owston SheetMetal, a smaller nonunion contractor in Hutchinson. Thefollowing year, in October 1967, the Union negotiatedwithAttorneyGillilandextensionsoftheUnion'sagreements with Stevens, Inc., and Modern, a Division ofBuilding Industries, Inc., the two other union contractorsinHutchinson. The agreements were extended to July 1,1968 (2 months after the expiration date of the Wichitacontract).In 1968, before negotiations for new agreements inHutchinson began, UnionBusinessRepresentativeRonWeems conferred with Attorney Gilliland concerningwhether the upcoming negotiations should be conductedseparately or jointly.On March 21 (at a time whenAttorneyGillilandrepresentedonly the three largercontractors,Johnson,Stevens,andModern),RepresentativeWeems wrote Gilliland a letter, confirmingWeems'March 15 request by telephone, that Gilliland'All dates, unless otherwise indicated,are in 1968'The name of the Respondent was corrected at the trial'The parties'Stipulation Correcting Transcript,filedMarch 24, 1969, ishereby approved,and the transcript is corrected accordingly"investigate possibilities of negotiating with Stevens, C. E.Johnson, Owston and Modern at one time." Subsequently,Owston retained Gilliland to represent it in negotiation.Gilliland thereafter obtained the signatures of Johnsonand Owston on extension agreements - extending theJohnson and Owston agreements from April 30 (theexpiration date of the Wichita contract), until July 1 (theexpiration date of the Stevens and Modern agreements).RepresentativeWeems countersigned these extensionagreements in a meeting with Attorney Gilliland on April24.Also in that meeting, Gilliland and Weems agreed toengage in joint negotiations for a Hutchinson contract -provided the Union would' agree that any contract reachedin the Hutchinson area would not be ratified by the entiremembership of the Wichita local, but by employees livingin the Hutchinson area and normally working for theHutchinson contractors. There was no association of sheetmetal contractors in Hutchinson.Shortly after this April 24 meeting, Attorney GillilandandRepresentativeWeems confirmed in writing theiragreement concerning joint negotiations.On April 26,Gilliland wroteWeems (with a copy to each of the fourunion contractors in Hutchinson):Reference is made to our conference on Wednesday,April 24, 1968, in which you asked for a letter and Iasked for a letter from you in regard to thenegotiationstoward a new contractto commence July1, 1968.This is to advise that Johnson Sheet Metal, Inc.,Modern, Owston Sheet Metal and Stevens, Inc.willnegotiatejointlywitha view to signing separate butuniform contractswithLocalNo. 29 for a termcommencing July 1, 1968 to replace the existingcontracts each of them have with your local. [Emphasissupplied.]On May 8, Representative Weems responded, writingGilliland, "Re: Hutchinson Contract Negotiations":As per your request Ratification of contracts in theHutchinson area will be by vote of employees living inthe area and normally working for involved employers.B Joint NegotiationsIn the joint negotiations which ensued, the attorney (orhis partner on two occasions) was the sole representativefor the four Hutchinson contractors. No employer officialattended any of the 8 or 10 negotiation meetings whichwere held between May 8 and the July I strike.At the May 8 meeting, Attorney Gilliland presented tothe Union a joint proposal, entitled "Proposal Submittedby Johnson, Owston, Modern and Stevens," and statingthat "the employers propose to enter intoa contractwhich would be the same as the present Modern-Stevenscontract," except for several listed changes. (Emphasissupplied.) Two of these proposed changes were to makeaccommodations for the differences between Johnson'soperations and the others. One was to delete the referenceto "No. 10 U.S. guage" (slightly over 1/8 inch) sheetmetal, "the same as in present Johnson contract" - toallow for heavier metal (up to 3/16 inch) which theJohnson shop was equipped to use. The second was toinclude "residential supplement provisions" (containing alower journeyman wage rate for residential work) "thesame as present Johnson agreement"-tomakeJohnson's substantial amount of residential work morecompetitive with the work of several nonunion contractorsinHutchinson. During the negotiations which followed,the attorney and the union negotiators discussed a third 646DECISIONS OF NATIONALLABOR RELATIONS BOARDmatter of particular interest to Johnson i e , a provisionfor production rates to be paid if Johnson expanded itsoperations and produced certain stock items in its shopIn the "Hutchinson contract" which the Union finallyreached with Stevens and Modern on September 16 innegotiationswithAttorneyGilliland,provisionswereincluded on all three of these matters The reference toNo. 10 U S gauge was not deleted, but a new provisionwas negotiated, covering "plastics and other materials"when used "in lieu of sheet metal." (The Union contendedthat this new provision was sufficient to cover Johnson'suse of heavier metal, and that there was no jurisdictionalproblem with the iron workers ) In lieu of the residentialsupplement, a provision on "ResidentialWork" wasnegotiated, permitting an unlimited number of apprenticesonresidentialwork,tocopewiththenonunioncompetition. (Before the July I strike, the Union hadagreed to give Johnson such "an unlimited number ofapprentices for residential work " Stevens and Modernwere not doing residential workA third provision wasincluded, stating that "production wage rates" could bepaid on certain listed items if "manufactured for sale tothe trade" - the production rates to be negotiated.(Neither Stevens nor Modern produces such stock itemsfor sale ) As discussed below, Johnson announced itswithdrawal from the joint negotiations on August 16However Attorney Gilliland, who negotiated these andother provisions in the September 16 Hutchinson contract,continuedtorepresentJohnson,andappearedonJohnson's behalf in the present proceeding, in whichJohnson was charged on September 5 with refusing sinceAugust 16 to bargain with the Union The evidence doesnot reveal what, if any, part Johnson took in consultingwith the attorney after August 16 concerning the contentsof these and other provisions in the Hutchinson contractC The StrikeAspreviouslyindicated,thefourHutchinsonagreements were scheduled to expire on July I, A shorttime before this, as recited by Johnson in its brief,"employerOwston advised that he was selling hiscompany and would no longer be a party to thenegotiations','On an undisclosed date, Owston sold thebusiness to one of its three employees The new owner, amember of the Union, did not retain Attorney Gilliland torepresent him in the joint negotiationsNeither Gilliland,nor any of the three remaining contractors (employing atotal of about 18 union members), objected to Owston'swithdrawal.The joint negotiations continued, but noagreement was reached.On July 1, the Union went on strike against Johnson,Stevens, and Modern. That same morning, the new ownerof Owston signed - without change - the new Wichitacontract (which had been executed in Wichita about themiddle of June, after a 6-week strike), and promised towork under the Hutchinson contract if one was reached,inorder to avoid being struck. There were still noobjections by Attorney Gilliland, nor by any of the threelarger contractors, to Owston's withdrawal from the jointnegotiations, and no objections to Owston's new ownersigning a separate agreement covering his two sheet metalworkersrOn July 9, the Union wrote Attorney Gilliland a letter,"Re-HutchinsonContractNegotiations,Modern,Johnson and Stevens," stating that the Union wished towithdraw all concessions previously made in negotiationsand "to revert to Union's original proposal." Gilliland didnot respond, and the strike continued until the middle ofAugust before either party contacted the otherD Announced Withdrawal from Joint BargainingOn' August 15, 6 1/2 weeks after the strike began,Attorney Gilliland sent the Union a telegram, requesting ameeting the next day "regarding Hutchinson contractnegotiations " On August 16, Gilliland met with the unionrepresentatives and presented to them a letter, advisingthat"on behalf of Stevens, Inc , Modern, Inc., andJohnson SheetMetal; Inc," all' prior proposals werewithdrawn The letter concluded with a paragraph stating,"You are further advised that Johnson Sheet Metal, Incisno longer a participant in the negotiations "Attorney Gilliland, who testified on Johnson's behalf(with the consent of the General Counsel and the Union),admitted thatUnionBusinessRepresentativeWeemsimmediately objected to Johnson's withdrawal, stated thathe did not think Johnson could withdraw, and stated thattheUnion "could not accept" the withdrawal.Weemscrediblytestifiedthat"weobjectedtoJohnson'swithdrawal" and "told them we didn't think he could doit"On cross=examination by company counsel,Weemsfurther credibly testified that "in our August 16th'meetingwhen we were informed that Johnson was pulling out anddidn't intend to negotiate with us any more," AttorneyGilliland made the statement "that he did not believe they[Johnson]were right, that they could not do it, butnevertheless, their client wanted out regardless." (WhenGillilandwas asked on cross-examination if it were nottrue that in the meeting on August 16 "you informed MrWeems that you believed that the Johnson Companycouldnot legallywithdraw from the negotiations,"Gilliland gave the somewhat equivocal answer, "No, Idon't think I made such a statement " He did not appearto have a clear recollection of the conversation, and Idiscredit his denials )E Decision to Operate NonunionWhendescribingJohnson'spositionconcerningbargaining thereafter with the Union, Attorney Gillilandtestified that it "was a big part of their thinking" thatJohnson's 1966-1968 agreement with the Union wasa trialarrangement,for only the 2 years, but "that was not mythinking." (Gilliland testified that he did think at the timethat he could support a theory that inasmuch as theUnion was not certified, it was,recognized contractuallyonly for the purpose of that contract.) At another point,when Gilliland was questioned about Johnson's failure tobargain separately, he mentioned the fact that "some ofthe striking employees had returned " (On July 1, allseven of Johnson's sheet metal workers were members ofthe Union Arne Johnson, a Johnson officer, testified thatone of the striking employees returned to work aboutAugust .1, that another returned about August 15, andthat three new employees were working on,August 16.) 1also note that Johnson was still a party to the jointnegotiations when Gilliland wrote the first paragraph ofthe August 16 letter to the Union, withdrawing all priorproposals "on behalf of Stevens, Inc, Modern, Inc, andJohnson SheetMetal, Inc."(Emphasis supplied.) Thesecond paragraph, stating that Johnson "is no longer aparticipant in the negotiations," was apparently added onJohnson's instructions.Upon considering this evidence, Johnson's conductthereafter,Attorney Gilliland's difficulty on the stand in JOHNSON SHEETMETAL, INC.explaining why he failed to answer the Union's offer tobargainseparatelywithJohnson,andallthecircumstances, I find that at the time Attorney Gillilandadded the withdrawal statement to the August 16 letter,Johnson had made the decision to return to its previousnonunion statusThe Union's offer to bargain separately with Johnsonwas contained in the Union's August 20 letter, in which itstated,"thisUnion does not recognize your right towithdraw from joint negotiations in this fashion."However the Union, "reserving the right to object" to theAugust 16 withdrawal, stated its willingness to bargainseparately, and asked to be advised, "in writing by returnmail the time,-place and date of meeting in the immediatefuture." Johnson never responded to this letterIn the meantime, Attorney Gilliland continued to meetwith the Union upon behalf of Stevens and Modern Anagreement was reached on September 16 It was entitled"Hutchinson Contract," and was between the Union and"Modern, a Division of Building Industries, Inc andStevens,Inc ,`hereinafterreferredtoastheEMPLOYER," for a contract term from September 16,1968 through July 1, 1970 It was prepared for signatureby each of the employers separately, but both Stevens andModern signed the same copy. Apparently relying on itsrefusal-to-bargain charge, the Union did not present theHutchinson contract to Johnson for signature. However,Attorney Gilliland testified that Johnson refused to 'sign it,as proposed in a settlement agreement on December 18.Gilliland then offered, through the Board agent, tobargain separately with the Union (and the offer wasrepeated at the trial.) By December, two former strikersand seven new employees were 'working At the time ofthe trial, 5 strikers remained on strike, and a total of 10employeeswereworking at the Johnson shop. (Theevidence does not disclose whether the new employeeswere permanent replacements.)When asked why he never answered the Union's August20 letter or contacted the Union in response to the letter,Attorney Gilliland testifiedIdon't know Between the date of that exhibit andthe time I received the charge which would be aboutSeptember 5 or 6, I can't give any specific reason Imight have been out of town part of the time, I'm notsure, but from the date the charge was filed, I felt thatwe were into a Board matter and then the conversationwith the Board office was September 12, 1 know that,and from that point on for quite some time I thoughtwe'llwait until an investigator comes out here, thenwe'llbe talking with the Board about this matter ofbargainingbetween Johnson and Local 29 1 canaccount for it from that time onWhen asked if waiting for the Board agent was theonlyreason for not accepting the Union's offer to bargainseparately, Gilliland answered "No, it's the main reason,"and then testified-Idon't know of any other particular reasons It wasjust a state where nothing was going on between thepartiesA strike was going on, picketing was going on,some of the striking, employees had returned too,anyway, I think . . . In my mind, it was a Boardmatter and we were going to be talking to the Boardabout it and I'm very sincereOf course, fromSeptember 12 until December is quite a span of timebut I did think all of that time that someone from theBoard office would be out here and we would be talkingabout the matter of bargaining between Johnson andLocal 29. I'm sincere about that .... Well, I felt that647would start something one way or the other . . Starta line of communication and there was none at thattime between the parties.Gilliland appeared to be in error when testifying thatwaiting for the Board agent was the main reason for the4-month delay. If Johnson had been willing for Gillilandto engage in separate bargaining with the Union, Gillilandundoubtedlywouldhavesoadvisedtheunionrepresentatives, with whom he was bargaining (on behalfof Stevens and Modern) through September 16 Instead,Johnson's position at that time (as later revealed) was thatits "trial arrangement" with the Union was overUnder all the circumstances, I find that Johnson wasdetermined since August 16 to operate without a union Ifurther find that-Johnson's offers to bargain (made in theDecember settlement discussions and at the trial, after ithad succeeded in hiring a full staff of employees) weremade with the realization that as a practical matter,bargaining then could not affect its nonunion statusF.Concluding Findings1.Multiemployer bargainingJohnson contends that the Union in its March 21 lettermerely requested to negotiate "'at one time," that theevidence clearly shows that the subsequent meetings "wereforthe ' convenience"of the Union, and that the"Meetings held at one time did not constitute `multi-unitbargaining on a joint basis."' I find, however, that whenBusinessRepresentativeWeems met on April 24 withAttorney Gilliland '(who was then representing the fourunion contractors in Hutchinson), they reached a decisionwhich went further than the Union's original request.As confirmed by Gilliland's April 26 and Weems' May8 letters, Gilliland andWeems did not agree on April 24simply to meet at one time to negotiate separate contractsfor the four contractors They extended the Johnson andOwston agreements until July I (the expiration date of theStevensandModern agreements), and agreed to"negotiate jointly" with a view of signing separate "butuniform" contracts, which would be ratified by only theHutchinson employees. The attorney was to be the sole'representative of the contractors in the negotiationsAtthe first bargaining session on May 8, he-submitted, onbehalf of the four contractors, a joint proposal to enterinto"a contract," combining features of the previousseparate agreements, with other changes. Thereafter, theattorney and the union representatives sought agreementon uniform provisions which would accommodate theneeds of the different operations. Then when the smallestof the four contractors `went out of business, and the newowner failed to retain the attorney (and dealt separatelycontractorscontinuedtocombine their bargainingstrength, in defense of the economic strike conducted bytheUnion against them The Union continued to dealjointlywith Johnson; Stevens, andModern when itcorrespondedwithAttorneyGillilandon July 9, andGilliland acted on behalf of all three of them when hewrote the first paragraph of the August 16 letter to theUnion. A month later; after several additional bargainingsessions,Gilliland reached agreement with the Union ontheSeptember 16 "Hutchinson Contract" ' - thatcontained provisions which did not concern the operationsof Stevens and Modern (who signed the "uniform"contract), but which had been sought by Gilliland, beforeJohnson'swithdrawalfromthejointnegotiations, 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDparticularly to accommodate Johnson's needsThe General Counsel contends that Johnson "definitelywas a member of a multiemployer group committed tojoint negotiations." Johnson, on the other hand, quotinglanguage used by the dissent inKroger Co ,148NLRB569,.577 (1964), that the "group bargaining as took placewas for the convenience of the employers and unionsinvolved, and was not undertaken with the intention. ofestablishing a multiemployer unit," contends that that wasprecisely the bargaining situation hereWhether or not there was a multiemployer bargainingrelationship depends on the intention of the partiesAsstated by the majority in theKroger Cocase, 148 NLRBat 573, "What is essential is that the employer memberhas indicated from the outset an intention to be bound incollective bargaining by group rather than by individualaction."Similarly stated inElectricTheatre, etc ,156NLRB 1351, 1352 (1966), "it is settled that to establish amultiemployer unit, the Board requires a controllinghistoryof collective bargaining on such basis, or anunequivocal agreement of the parties to bind themselves toa course of group bargaining in the future." (Emphasissupplied )Here, the contractors authorized the sameattorney to be their representative in group bargainingThere was therefore no question - as there would havebeen if a separate employer association had beenauthorizedtodo the bargaining- whether therepresentatives of other employers had the authorizationto bind a particular employer Johnson, as well as each oftheother contractors,was represented in the groupbargainingby its own attorney, whose approval wasnecessary before agreement could be reached on a uniformcontract , forHutchinson. I find, that when this solerepresentative of the contractors agreed in writing that thecontractorswould "negotiate jointly" with the Union,with a view of signing "separate but uniform contracts,"upon the Union's agreement to have the new contractratified by Hutchinson members only, the parties reachedanunequivocalagreement to be bound by groupbargaining, and Johnson,thereby indicated from the outsetof bargaining an intention to be bound in collectivebargaining by group rather than by individual action. Ialso find that this intent and agreement to establish amultiemployer bargaining relationship were demonstratedby the joint actions thereafter taken by the contractorsand the Union in negotiations and the strike, and byAttorney Gilliland's statement to the union representativesat the time of Johnson's announced withdrawal, thatGilliland did not think Johnson had the right to withdrawbut that the client "wanted out regardless " I further findthat the sale of Owston to one of its three employees, thefailureof the new owner to join in the multiemployerbargaining, and the new owner's separate dealing with theUnion - without any objection on the part of AttorneyGilliland, Johnson, Stevens, or Modern - did not affectthemultiemployer bargaining between the Union and thethree, larger contractorsAnderson Lithograph Co.,124NLRB 920 (1959), enfd.sub nom N.L R.B v. JeffriesBanknote Co.,281 F 2d 893 (C.A. 9, 1960);SewaneeCoal Operators' Assn ,152 NLRB 663, 670 (1965)2.Untimely WithdrawalJohnson's attempt on August 16 to withdraw from themultiemployer bargaining occurred during the strike,months after the prestrike bargaining began, and on thefirstday of the resumed bargaining which resulted in anagreementThis attempted withdrawal after negotiationshad begun and before agreement had been reached - overthe strong, repeated objections by the Union- wasclearly untimely and ineffectualSheridan Creations, Inc ,148 NLRB 1503, 1505 (1964), enfd. 357 F 2d 245 (2 Cir1966),certdenied 385 U S 1001 (1967) For severalmonths,Johnsonhadreceivedthebenefitsofmultiemployer bargainingThe April 24 agreements toextend Johnson's separate contract from April 30 to July1,and to engage in joint negotiations for a Hutchinsoncontract, had prevented a separate strike against Johnsonat the time the Union struck the Wichita contractorsabout May 1 Also, Johnson benefited from the combinedefforts, and increased bargaining power, of the Hutchinsoncontractors (a) in obtaining meaningful bargaining apartfrom the Wichita negotiations, (b) in eliminating anycompetitivedisadvantageamong themselvesfromdissimilar separate agreements in Hutchinson, and (c) inseeking a Hutchinson contract on the best possible terms"One may not, seek the benefits of joint bargainingwithout risking exposure "Retail Clerks Union (KrogerCo) v. NLRB ,330 F.2d 210, 215 (D C. Cir. 1964).,Johnson contends in its brief that the Union acquiescedin the withdrawal when the Union offered on August 20 tobargain separately, citing C &M Construction Co., 147NLRB 843, 845 (1964) However, in that case, the union"interposed no objection but simply asked for writtenconfirmationof the withdrawal."Here, theUnionobjected orally and in writing, and when making the offerto bargain separately, specifically reserved the right toobject to the August 16 withdrawal. Furthermore, about 2weeks later when Johnson had failed to respond to theoffer, the Union filed the charge herein, alleging a refusaltobargain sinceAugust 16. There clearly was noacquiescence in the attempted withdrawal, and Johnsoncontinues to refuse to sign the September 16 Hutchinsoncontract (contending in its brief that the only bargainingorder should be for separate bargaining)Accordingly, I find that Johnson has refused to bargainsinceAugust 16 by its attempted untimely withdrawalfrom the multiemployer bargaining, and by its refusal tosign the Hutchinson agreement, in violation of Section8(a)(5) and (1) of the Act. I also find that Johnson'srefusal since August 16 to continue in the multiemployerbargaining prolonged the economic strike against Johnsonand converted it into an unfair labor practice strike Inview of these findings, I do not deem it necessary to ruleon whether Johnson also refused to bargain separatelywith the Union as alleged in the complaintCONCLUSIONS OF LAWByattemptinguntimely towithdraw from jointnegotiationsonAugust 16, by refusing thereafter tocontinue. in the multiemployer bargaining, and by refusingtosign the September 16 Hutchinson contract, theCompany engaged in unfair labor practices affectingcommerce within the meaning of Section 8(a)(5) and (1)and Section 2(6) and (7) of the ActTHE REMEDYHaving found that the Respondent has committedcertain unfair labor practices, I shall recommend that itbe ordered to cease and desist from such conduct andfrom any like or related invasion of its employees' Section7 rights, and to take certain affirmative action, which Ifind necessary to remedy and to remove the effect of theunfair labor practices and to effectuate the policies of the JOHNSON SHEETMETAL, INC.Act.The economic strike against the Respondent havingbeen converted into an unfair labor practice strike onAugust 16, 1968, 1 shall recommend that the Respondentbe ordered, on application, to .reinstate employees whowere then engaged in the strike and who had not beenpermanently replaced before that date, to positions theyheld at the time they went on strike, without prejudice totheir seniority and other rights and privileges, dischargingif,and as, necessary persons hired on and after that date,and to make the applicants whole for any loss of paysuffered by reason of its refusal, if any, to reinstate them,by payment to each of them a sum of money equal to thatwhich they normally would have earned less their netearnings, during the period from 5 days after the date onwhich they apply or have applied for reinstatement to thedate of Respondent's offer of reinstatement Such backpayshallbe computed in the manner set forth in FWWoolworth Company,90 NLRB 289, plus interest at 6percent per annum as prescribed inIsisPlumbing &Heating Co,138 NLRB 716Accordingly, on the basis of the foregoing findings andconclusions,and on the entire record, I recommend,pursuant to Section 10(c) of the Act, issuance of thefollowing.ORDERRespondent,Johnson SheetMetal, Inc , its officers,agents, successors,and assigns, shallICease and desist from(a)Refusing to sign the September 16, 1968 throughJuly 1, 1970 "Hutchinson Contract"between Hutchinson,Kansas, sheet metal contractors and Local No. 29, SheetMetal Workers International Association,AFL-CIO(b) In any like or related manner interfering with,restraining,or coercing employees in the exercise of theirrights under Section 7 of the Act.2Take thefollowing affirmative action necessary toeffectuate the policiesof the Act.(a) Forthwith sign the September 16, 1968, HutchinsonContract(b)Offer,uponapplication,toallemployeesparticipating in the strike on August 16, 1968; and whohad not been permanently replaced, reinstatement to theirformer or substantially similar positions,without prejudiceto their seniority and other,rights and privileges, andmake the applicants whole for any loss of pay they mayhave suffered by reason of its refusal, if any, to reinstatethem by payment to each of them a sum of money equalto that which they normally would have earned less theirnet earnings,during the period from 5 days after the dateof which they apply or have applied for reinstatement tothe date of Respondent'soffer of reinstatement, in themanner set forth in the section of the Trial Examiner'sDecision entitled"The Remedy "(c)Notify the above-mentioned employees if presentlyserving in the Armed Forces of the United States of theirright to full reinstatement upon application in accordancewith the SelectiveServiceActand UniversalMilitaryTraining and Service Act,asamended,after dischargefrom the Armed Forces.(d) Preserve and, upon request,make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards,personnel records and reports, and all recordsnecessary to analyze the amount of backpay due under theterms of this Order.649(e)Post at its shop in Hutchinson, Kansas, copies ofthe attached notice marked "Appendix "d Copies of thenotice, on foims provided by the Regional Director forRegion 17, after being duly signed by an authorizedrepresentative of the Respondent, shall be posted by theRespondent immediately' upon receipt thereof, and bemaintainedfor60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to ensure that the notices arenot altered, defaced, or covered by any other material(f)Notify the Regional Director for Region 17, inwriting, within 20 days from the date of the receipt of thisDecision, what steps the Respondent has taken to complyherewith 5IT IS ALSO ORDERED that the complaint be dismissedinsofar as it alleges violations of the Act not specificallyfound hereinIn the event that this Recommended Order is adopted by the Board, thewords "This Notice is Posted by Order" shall be substituted for the words"Pursuant to the RecommendedOrder of aTrial Examiner"in the noticeIn the further event that the Board's Order is'enforced by a decree of aUnited States Court of Appeals, there shall be added after the words "AnAgency of the United States Government" the words "as Enforced by theUnited States Court of Appeals "'In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify the Regional Director forRegion 17, in writing, within 10 days from the date of this Order, whatsteps the Respondent has taken to comply herewithAPPENDIXNOTICE TO ALLEMPLOYEESPursuant to the Recommended 'Order of a TrialExaminer of the National Labor Relations Board, asamended, an Agency of the United States GovernmentWE WILL forthwith sign the September 16, 1968HutchinsonContractwhichwas negotiated by ourattorney in multiemployer bargaining with Sheet MetalWorkers Local 29WE WILL offer, upon application, full reinstatementto our employees who were on strike August 16, 1968,and not permanently replaced before then, and will givebackpaytoanyof . themunlawfullydeniedreinstatement from 5 days after their application toreturn to work.DatedByJOHNSON SHEET METAL,INC(Employer)(Representative)(Title)Note If any person mentioned above is presentlyserving in the Armed Forces, of the United States we willnotify him that he will be reemployed if he applies afterhis dischargeThis notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice may be directed tothe Board's Regional Office, 610 Federal Building, 601 E.12thSt ,KansasCity,Missouri64106,Telephone816-374-5282